Matter of D.N. v Annucci (2020 NY Slip Op 00730)





Matter of D.N. v Annucci


2020 NY Slip Op 00730


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CURRAN, TROUTMAN, WINSLOW, AND BANNISTER, JJ.


142 TP 19-01523

[*1]IN THE MATTER OF D.N., PETITIONER,
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT. 


KAREN MURTAGH, EXECUTIVE DIRECTOR, PRISONERS' LEGAL SERVICES OF NEW YORK, BUFFALO (ANDREW STECKER OF COUNSEL), FOR PETITIONER.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [E. Jeannette Ogden, J.], entered July 29, 2019) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated an inmate rule. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 6 and 10, 2019,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court